Citation Nr: 0626828	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 2002, 
for the grant of a total disability rating due to individual 
unemployability (TDIU) based upon compensation due under 
38 U.S.C.A. § 1151.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. §§ 3500-3564. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from July 1978 to 
November 1979, with seven months prior inactive duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claims on 
appeal.  

The issue of entitlement to an effective date prior to June 
20, 2002, for the grant of a total disability rating due to 
individual unemployability (TDIU) based upon compensation due 
under 38 U.S.C.A. § 1151 is addressed in the REMAND portion 
of the decision below and is REMANDED to the Agency of 
Original Jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1994 rating decision awarded the veteran 
compensation for right leg femoral nerve neuropathy (right 
leg disability) under the provisions of 38 U.S.C.A. § 1151, 
and assigned a 20 percent disability rating therefor, 
effective February 21, 1992.  

2.  The veteran is not receiving VA benefits for a service-
connected disability.  


CONCLUSION OF LAW

The statutory requirements for eligibility for Survivors' and 
Dependents' Educational Assistance benefits under 38 U.S.C.A. 
§§ 3500-3564, have not been met. 38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2005);  Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural and Factual Background

A review of the claims file reveals that the veteran 
underwent inguinal hernia surgical repair at a VA medical 
facility in February 1992.  Unfortunately, the veteran's 
right leg femoral nerve was damaged as a result of the 
surgery.  In accordance with a June 1994 rating decision, the 
veteran was awarded compensation for right leg femoral nerve 
neuropathy (right leg disability) under the provisions of 
38 U.S.C.A. § 1151, and assigned a 20 percent disability 
rating therefor, effective February 21, 1992.  The veteran 
did not file a timely notice of disagreement (NOD) to the 
June 1994 rating decision, so the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).

In April 1996, the veteran filed an increased rating claim 
for his right leg disability, rated as 20 percent disabling, 
and requested "evaluation for unemployability."  The RO 
responded with an April 1996 letter to the veteran explaining 
that if he wanted to be considered for a TDIU, he needed to 
submit the enclosed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.  A 
review of the claims file reveals that the veteran did not 
return such form.  A May 1996 VA examination report did not 
recount any unemployability complaint or finding.  In July 
1996, the RO rendered a decision denying the veteran's claim 
of entitlement to a disability rating in excess of 20 percent 
for his right leg disability.  The veteran did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105.

The veteran renewed his increased rating claim in July 1997 
and October 1997, but did not claim TDIU.  However, a VA 
examination report, dated January 28, 1998, which was 
prepared to evaluate the veteran's claim for entitlement to a 
disability rating in excess of 20 percent for his right leg 
disability, notes that the veteran, who had been working as a 
construction worker in the past, had not worked since 1992.  
The veteran complained of having limited employment 
opportunities and that he received social security benefits.

A March 1998 RO rating decision denied the assignment of a 
disability rating in excess of 20 percent for the veteran's 
right leg disability.  Although the rating decision 
acknowledged the information reported concerning the 
veteran's unemployability, the rating decision did not 
address the issue of whether TDIU was warranted or what 
evidence the veteran would have to provide in order to pursue 
such a claim.  Moreover, the RO did not provide the veteran 
with an application form for TDIU as it did in 1996.  

In June 2002, the veteran again renewed his claim for 
entitlement to a disability rating in excess of 20 percent 
for his right leg disability.  A November 2002 VA examination 
report, which was conducted for the purpose of evaluating the 
veteran's service-connected right leg disability, opined that 
the veteran "has not been able to use the leg in a 
functional way to sustain a living since the injury and 
states he has not worked a single day since the surgery due 
to his pain." The RO considered the veteran's claim and the 
evidence of record, and rendered a January 2003 rating 
decision that determined the following:  increased the 
veteran's disability rating from 20 percent to 70 percent, 
effective June 20, 2002; awarded TDIU effective from the date 
of claim, June 20, 2002; and established eligibility for 
Dependents' Educational Assistance 38 U.S.C.A. §§ 3500-3564 
(Title 38, Chapter 35).  

In February 2003, the veteran filed an NOD to this rating 
decision seeking an effective date to back to February 21, 
1992, for TDIU.   

By letter dated in May 2003, the RO proposed to sever 
entitlement to Dependents' Educational Assistance based on 
clear and unmistakable error.  The veteran expressed 
disagreement with this proposal by a statement in support of 
claim dated in November 2003.  By rating decision dated in 
February 2004, the RO severed entitlement to Dependents' 
Educational Assistance due to clear and unmistakable error on 
the basis that entitlement to compensation under 38 U.S.C.A. 
§ 1151 does not confer eligibility for Dependents' 
Educational Assistance as a matter of law.  The veteran 
requested review of this decision by an RO Decision Review 
Officer, which evidenced his disagreement with the RO's 
February 2004 decision to sever entitlement to Dependents' 
Educational Assistance.  

A statement of the case (SOC) was issued in August 2004 
upholding the RO's January 2003 and February 2004 rating 
decisions, and the issues were perfected for appeal.

II.  Entitlement to Dependents' Educational Assistance

As was previously noted, in February 2004 the RO severed 
entitlement to Dependents' Educational Assistance due to 
clear and unmistakable error on the basis that entitlement to 
compensation under 38 U.S.C.A. § 1151 does not confer 
eligibility for Dependents' Educational Assistance as a 
matter of law.  For the reasons set forth below, the Board 
notes that appropriate action was taken by RO to revise the 
January 2003 rating decision in accordance with 38 C.F.R. 
§ 3.105(a).  

For the purposes of Dependents' Educational Assistance under 
38 U.S.C.A. §§ 3500, 3501(a)(1) , the child, spouse, or 
surviving spouse of a veteran or service person will have 
basic eligibility if the veteran, in pertinent part: (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability. 38 C.F.R. § 3.807(a) (2005). Cases 
where eligibility for service-connected benefits is 
established under 38 C.F.R. §§ 3.358, 3.361, or 3.380 are not 
included. 38 C.F.R. § 3.807(c) (2005).

In this case, under the eligibility criteria, the veteran 
must have a permanent total service-connected disability.  
See 38 C.F.R. § 3.807(a).  But as was already noted in the 
decision herein, the veteran has been awarded based on 
compensation available under 38 U.S.C.A.§ 1151.  

Under 38 U.S.C.A. § 1151, VA compensation is assigned "as 
if" the disability was service-connected.  The distinction 
in this case between "service-connected" and "as if 
service-connected" is critical when ascertaining whether 
benefits, such as Dependents' Educational Assistance, that 
are ancillary benefits.  The courts, and in particular the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit), and the VA General Counsel have considered 
this matter and have rendered opinions and decisions thereon. 
See, e.g., Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 
2003), Alleman v. Principi, 349 F.3d 1368 (Fed. Cir. 2003); 
see also VAOPGCPREC 3-2004.  In brief, it has been determined 
that ancillary benefits requiring "service-connected" 
disability can be awarded for disability granted under 
section 1151 only when it was the expressed intent of 
Congress to include that particular ancillary benefit under 
section 1151 benefits. None of these authorities has 
specifically dealt with benefits under Chapter 35.  However, 
in Erspamer v. Brown, 9 Vet App. 507 (196), the Court, in 
discussing the statutory language of Chapter 35, stated that 
"[t]he Court notes that the express purpose of DEA under 
chapter 35 is to provide opportunities for education to 
children whose education would otherwise be impeded or 
interrupted by reason of the disability or death of a parent 
from a disease or injury incurred in or aggravated in the 
Armed Forces..." (emphasis added).  This language appears to 
exclude 38 U.S.C.A. § 1151.

Moreover, the applicable regulation itself defines the scope 
of the intended beneficiaries.  "Service-connected 
disability," according to the regulation, must be the result 
of active military, naval, or air service, thereby precluding 
"as if" service connection that may have been awarded 
pursuant to other criteria, such as those set forth in 38 
U.S.C.A. § 1151.  In fact, the regulation specifically 
identifies compensation arising from 38 U.S.C.A. § 1151 as 
outside the scope of the provision, by stating that cases in 
which eligibility for service-connected benefits is 
established under 38 C.F.R. §§ 3.358, 3.61, or 3.800 are not 
included; these regulations implement 38 U.S.C.A. § 1151. See 
38 C.F.R. § 3.807(c).  See also Kilpatrick v. Principi, 327 
F.3d 1375 (Fed. Cir. 2003) and Alleman v. Principi, 349 F.3d 
1368 (Fed. Cir. 2003) for further explanation on the limits 
of extending ancillary benefits, such as Dependents' 
Educational Assistance, based upon compensation awards under 
38 U.S.C.A. § 1151.  

In summary, the veteran's only means of establishing 
eligibility for Dependents' Educational Assistance is to 
demonstrate that he has a permanent total service-connected 
disability.  He has no such service-connected disability.  
Rather, his total disability rating is the product of a left 
leg disability for which compensation was awarded under 38 
U.S.C.A. § 1151.  The provisions governing the award of 
Dependents' Educational Assistance specifically stipulates 
that the requisite service connection must be the product of 
disability arising from active service and specifically 
excludes compensation arising from 38 U.S.C.A. § 1151 as a 
basis for entitlement to Dependents' Educational Assistance.


Therefore, the veteran's total disability rating for the 
right leg disability, awarded pursuant to 38 U.S.C.A. § 1151, 
does not constitute total disability due to service 
connection and, as such, does not satisfy the criteria for 
which eligibility for Chapter 35 Dependents' Educational 
Assistance can be established.  The veteran's claim, 
therefore, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

III.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In regard to the issue of eligibility to Dependents' 
Educational Assistance, the veteran has been afforded all the 
due process requirements contained in 38 C.F.R. § 3.105 
regarding revision of the RO decision that had erroneously 
granted the veteran this benefit in June 2002.  In any case, 
as was already explained herein, the veteran is not entitled 
to this benefit as a matter of law.  Thus, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Since the veteran is not entitled to Dependents' 
Educational Assistance as a matter of law, the issue of 
proper notice concerning the effective date is moot.  
Moreover, the Board concludes that any defect in notice, if 
it were held to exist, would be rendered harmless in the 
present case because of the legal bar that prohibits the 
veteran from receiving the benefit sought.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  


ORDER

Eligibility for Dependents' Educational Assistance benefits 
under 38 U.S.C.A. §§ 3500-3564, is denied.


REMAND

In accordance with a January 2003 rating decision the veteran 
was awarded TDIU effective June 20, 2002, on the basis that 
his right leg disability, for which he receives compensation 
under 38 U.S.C.A. § 1151, was increased to 70 percent 
disabling and that the veteran was otherwise unable to secure 
or follow a substantially gainful occupation as a result.  
The veteran claims that he is entitled to an effective date 
earlier than June 20, 2002, for TDIU.  Specifically, the 
veteran contends that TDIU should be awarded back to February 
21, 1992, the date of the hernia surgery and the resulting 
injury to his right femoral nerve.  

The veteran initially claimed TDIU in April 1996 in 
conjunction with an increased rating claim.  The RO responded 
with an April 1996 letter to the veteran explaining that if 
he wanted to be considered for a TDIU, he would have to 
submit the enclosed VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability.  As was 
already noted herein, the veteran did not return such form, 
and the RO rendered a decision in July 1996, which simply 
denied the increased rating claim.  The veteran did not 
appeal this decision, and it became final became final.  
38 U.S.C.A. § 7105.  In addition, as the veteran did not 
return the requested information within one year of the RO's 
April 1996 letter, his April 1996 TDIU claim is considered 
abandoned.  38 C.F.R. § 3.158(a) (2005).  Indeed, this 
regulation states that where evidence requested in connection 
with a claim for an increase is not furnished within one year 
after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.  Id. 

Subsequently, in conjunction with an increased rating claim 
filed by the veteran in 1997, a January 28, 1998 VA 
examination report addressed the veteran's complaints of 
unemployability.  38 C.F.R. § 3.157(b)(1) provides that a VA 
examination report will be accepted as an informal claim for 
benefits when the examination is related to a previously 
established service-connected disability.  See also Servello 
v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for TDIU).  
This regulation further provides that the date of the 
examination shall be the date of claim.  According to 
38 C.F.R. § 3.155, when an informal claim is filed, VA must 
forward an application for a formal claim to the veteran.  As 
was already noted herein, while the RO rendered a decision in 
March 1998 that denied a disability rating in excess of 20 
percent for the veteran's right leg disability and 
acknowledged the information reported concerning the 
veteran's unemployability, the rating decision did not 
address the issue of whether TDIU was warranted or what 
evidence veteran would have to provide in order to pursue 
such a claim.  Moreover, the RO did not consider the 
provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. §  
4.16(b) for an extraschedular rating, nor was the veteran 
provided with an application form for TDIU as he was in 1996.  

In this case, at the very least, VA had a duty under 
38 C.F.R. § 3.155 and 38 C.F.R. § 3.157 to provide the 
veteran with a formal application form for TDIU.  As VA did 
not afford the veteran such due process, and it did not 
otherwise adjudicate the informal claim for TDIU raised by 
the January 28, 1998 examination report, the veteran's claim 
for TDIU has remained pending since January 28, 1998.  

In the Board's view, the January 28, 1998 VA examination 
report does not, in and of itself or in conjunction with 
other evidence already of record, support the veteran's claim 
for an effective date earlier than June 20, 2002, for TDIU.  
However, the Board notes that the VA has not sought to obtain 
records from the Social Security Administration (SSA) that 
may be relevant to the veteran's claim.  The veteran has 
claimed that he receives Social Security disability benefits 
due to his right leg disability.  Indeed, the record shows 
that the SSA has sought information from VA as early as 
September 1997, apparently in order to adjudicate the 
veteran's SSA claim.  If the SSA is providing the veteran 
with disability benefits, such records should include 
information concerning the nature of the veteran's 
disability, which may be relevant to the veteran's claim for 
an effective date earlier than June 20, 2002, for TDIU.  The 
VCAA specifically requires that VA to provide assistance to 
the veteran through reasonable efforts in obtaining relevant 
from all sources, including any Federal department of agency, 
such as the SSA.  38 U.S.C.A. § 5103A (c)(3); 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.

2.  The AOJ should provide the veteran 
with the appropriate application forms 
for completing his claim for an effective 
date earlier than June 20, 2002, for the 
grant of a total disability rating due to 
individual unemployability (TDIU) based 
upon compensation due under 38 U.S.C.A. 
§ 1151. 

3.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to determine if the 
additional evidence developed provides 
for an effective date earlier than June 
20, 2002, for the grant of a total 
disability rating due to individual 
unemployability (TDIU) based upon 
compensation due under 38 U.S.C.A. 
§ 1151.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


